ON PETITION FOR REHEARING
In the above captioned matter an opinion, in department, was announced on November 13, 1967. On January 15, 1968, a Petition for Rehearing filed by M.O.D. was granted. The matter was heard on oral argument on May 28, 1968, the court sitting en banc.
Mr. Chief Justice Moore, Mr. Justice McWilliamis, Mr. Justice Hodges, Mr. Justice Kelley and Mr. Justice Groves adhere to the original opinion heretofore announced.
Mr. Justice Day and Mr. Justice Pringle dissent.
Mr. Justice Pringle dissenting:
In my view the assignment agreement is inherently ambiguous. Based on this premise, I think that, although the evidence is basically conflicting as to the meaning of the agreement, there is evidence in the record to sustain the interpretation which the trial court placed on the agreement and I would, therefore, vacate the previous judgment of this Court and affirm the judgment of- the trial court. I am authorized to say Mr. Justice Day concurs in these remarks.